In a proceeding by a landlord to review a determination of the State Rent Administrator, the appeal *880ia from an order denying the petition and dismissing the proceeding. The determination sought to be reviewed affirmed an order of the local rent administrator, Brooklyn Local Rent Office, revoking the decontrol of an apartment in appellant’s building and fixing the maximum rent therefor. Order unanimously affirmed, without costs. There was substantial evidence to support the State Rent Administrator’s finding that when the vacancy in the subject apartment occurred the building was occupied as a three-family house. Accordingly that finding may not be disturbed. (Cf. Matter of Avon Bar & Grill v. O’Connell, 301 N. Y. 150, 153; Matter of Kathy Realty Corp. v. McGoldrick, 281 App. Div. 850). We are also of opinion that, on the record presented, the State Rent Administrator did not act arbitrarily or capriciously in fixing the maximum rent on the basis of a registration statement on file for five of the six rooms originally rented to the tenant (not a party to this proceeding) in view of substantial evidence therein that one of the rooms was repossessed by the appellant so that the accommodation occupied by the tenant at the time of the determination was the same as that for which the registration statement was filed. In any event, the State Rent Administrator’s determination was without prejudice to an application for an increase in rent pursuant to subdivision 1 of section 33 of the State Rent and Eviction Regulations. The facts with respect to the occupancy of the sixth room may be presented and determined on such application.
Present —Nolan, P. J., Wenzel, Beldoek, Ughetta and Kleinfeld, JJ.